Contact: Frank Perez Chief Financial Officer 615-599-2274 TENNESSEE COMMERCE BANCORP REPORTS RECORD FOURTH QUARTER AND YEAR END RESULTS Net Income Jumps 26% to $0.55 Per Diluted Share Net Loans and Deposits Exceed $1 Billion FRANKLIN, Tenn. – (January 28, 2009) – Tennessee Commerce Bancorp, Inc. (NASDAQ: TNCC) today reported record net income, loans and deposits for the fourth quarter and year ended December31,2008.Fourth quarter netincome rose to $2.6 million, or $0.55 per diluted share, for the fourth quarter of 2008, compared with $2.1million, or $0.42per diluted share, in the fourth quarter of 2007. “Tennessee Commerce’s record 2008 results highlight the success of our business banking strategy,” stated Mike Sapp, President of Tennessee Commerce Bancorp.“We grew net loans and deposits by over 30% to exceed $1 billion at year-end 2008.We are very pleased to have achieved these record results in light of the soft economy and without the aid of mergers and acquisitions. “Our net income jumped 25.9% in the fourth quarter to $2.6 million and benefited from the continued growth in our loan portfolio, increased gain on sale of loans and efficient operating model,” continued Mr. Sapp.“We ramped up loan sales in the fourth quarter and reported $2.3 million in gain on sales, up from $0.9 million in the same quarter last year.We experienced strong demand for our loan sale packages in the fourth quarter as financial markets settled down following the turmoil experienced during the third quarter.Our growth in interest income and non-interest income also contributed to our excellent efficiency ratio of 40.7% in the fourth quarter.At year-end, our asset-to-employee ratio exceeded $14.7 million, over 3.0 times higher than the average Tennessee bank.” Fourth
